Citation Nr: 1604885	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), asthma, or subpleural pulmonary fibrosis, including as secondary to asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a heart disability, including as secondary to radiation exposure and/or an acquired psychiatric disorder.

4.  Entitlement to service connection for a stomach disability, including as secondary to radiation exposure.

5.  Entitlement to service connection for testicular cancer, including as secondary to radiation exposure. 

6.  Entitlement to service connection for a thyroid disability, including as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from November 1968 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including PTSD, depression, and anxiety.  See July 2014 VA social work note.  The evidence also indicates that the Veteran was treated for multiple respiratory disorders, including COPD, asthma and subpleural fibrosis.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder, including PTSD and the respiratory issues on appeal as entitlement to service connection for a respiratory disorder, including COPD, asthma and subpleural fibrosis.  This will provide the most favorable review of the Veteran's claims.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a heart disability and entitlement to a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.  

2.  The Veteran's stomach disability was diagnosed many years after service and is not related to his active service.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's testicular cancer is etiologically related to active service, including due to ionizing radiation exposure.  
4.  The Veteran's thyroid disability was diagnosed many years after service and has not been shown by competent medical or lay evidence to be etiologically related to active service, including due to ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  A stomach disability was not caused or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

2.  Resolving all doubt in the Veteran's favor, the Veteran's testicular cancer is related to his in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).

3.  A thyroid disability was not caused or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition of the Veteran's testicular cancer claim, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In regard to the remaining claims, the Board finds that VA has met its duty to notify and assist.  Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in April and September 2012 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was not afforded a VA examination with regard to his claimed thyroid and stomach disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any of these disorders may be associated with the Veteran's active service, including his radiation exposure.  The RO obtained an advisory opinion from the Under Secretary of Health which essentially ruled out any connection between the Veteran's low radiation exposure and his current disabilities.  Based on the facts of this case, VA has no further duty to provide a VA examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Testicular cancer, and a thyroid and stomach disability, including gastroesophageal reflux disease (GERD), are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 123 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id.  

The second avenue of service connection is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include "any other cancer," which includes testicular cancer.  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).
Finally, there is a third avenue of service connection in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he is entitled to service connection for testicular cancer, a thyroid disability and a stomach disability, due to exposure to ionizing radiation while serving aboard nuclear submarines.  For the reasons that follow, the Board concludes that service connection is warranted for testicular cancer, but not for the remaining claims. 

Regarding the first avenue, the competent evidence does not show the Veteran was exposed to ionizing radiation as a result of participation in an activity listed in 38 C.F.R. § 3.309.  A radiation exposed veteran is one who has participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3).  Serving aboard a United States Naval nuclear submarine is not listed as a radiation-risk activity.  Therefore, the radiation presumption under 38 C.F.R. § 3.309 do not apply to the Veteran's claim.

Regarding the second avenue, testicular cancer is considered "other cancer," and as such is considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(3).  The medical evidence indicates that the Veteran was diagnosed with testicular cancer in 1988, more than 5 years after his discharge from service.  Thus, in order to be entitled to service connection, the Veteran's testicular cancer must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.

In this case, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) was obtained and confirms that he was exposed to ionizing radiation from January 1973 to March 1974.  An estimated maximum total effective dose equivalent, or sum of external and internal dose, for the Veteran was approximately 0.117 rem.  
Pursuant to 38 C.F.R. § 3.311, in September 2012, the RO forwarded the Veteran's dose information and other documents to the Under Secretary for Benefits.  In a September 2012 memorandum, the director of Post 9-11 Era Environmental Health Program noted the Veteran's exposure to ionizing radiation, which included skin dose (0.039 rem January 1974-March 1974), gamma and x-rays (0.117 rem January 1973-March 1974) and the Veteran's claim that there was a nexus between his exposure and his subsequent development of testicular cancer in 1988.  

The Director opined that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's testicular cancer can be attributed to his in-service radiation exposure.  In support of the opinion, the Director cites to the Health Physics Society's statement in Radiation Risk in Perspective, which states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  

Based on the foregoing, the Board finds that entitlement to service connection for testicular cancer, due to ionizing radiation exposure is not warranted under 38 C.F.R. § 3.311 (2015).

Regarding the third avenue of recovery, as noted above, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee, 34 F.3d at 1043.  The Board will address the Veteran's claims for service connection for testicular cancer, a thyroid disability and a stomach disability together as the Veteran has contended they were contracted from the same source - radiation exposure.

Service treatment records are silent for any treatment or complaints of testicular, thyroid or stomach disabilities.  The first evidence of such disabilities occurred, at the earliest, in 1988 for testicular cancer, followed by 2002 for stomach and thyroid disabilities.  VA treatment records indicate that the Veteran was treated for hypothyroidism in 2002 and had a history of thyroid cancer.  A July 2003 letter from Dr. L.M. indicates that the Veteran was being treated for GERD.  2006 through 2010 letters from Dr. A.R. indicate that the Veteran has a history of GERD.

In correspondences dated July 2012 and January 2013, but received in September 2012 and September 2013, the Veteran's sister, Dr. K.J., wrote that she had studied the mutational effects of radiation and toxic chemicals on DNA.  She noted that her Ph.D. work involved mutation of transfer RNA genes.  She opined that, "preliminary literature review convinces me that at least 2 of [the Veteran's] primary medical problems are at least as likely as not to be related to his exposure to ionizing radiation, and a third problem could also be related."  She listed testicular cancer and anemia as 2 disabilities with a connection to radiation exposure.  In regard to the Veteran's testicular cancer, she noted that cancer is a "well-documented delayed effect of ionizing radiation that can occur many decades after exposure."  She also indicated that "cancer induction is not dependent on dose of radiation received . . . any chronic exposure to radiation increases the risk of cancer."  She cited two medical studies in support of her conclusions.

In a letter dated March 2012, Dr. C.P. noted that the Veteran had been exposed to ionizing radiation.  "Since this, he has had testicular cancer . . . This may all be related to his exposure to ionizing radiation."  

As noted above, in September 2012, the director of Post 9-11 Era Environmental Health Program opined that the Veteran's minimal radiation exposure causes minimal to no health risks and cited to the Health Physics Society's statement regarding radiation exposure.  

In a November 2012 letter, Dr. C.P. noted that the Veteran "was exposed to considerable radiation while serving in the U.S. Navy."  He stated, "it is my opinion that it is at least as likely as not, that [the Veteran's] testicular cancer . . . [was] a result of radiation received in the U.S. Navy."  In a handwritten portion under Dr. C.P.'s typewritten letter was a note which stated, "Therefore it is my opinion that it is at least as likely as not that [the Veteran's testicular cancer . . . [was] a result of radiation received in the U.S. Navy."

The Board finds Dr. K.J.'s opinion regarding the Veteran's testicular cancer to be probative in nature.  She addressed the Veteran's testicular cancer and cited to authority which supports the proposition that chronic exposure to radiation, no matter the level of exposure, increases the risk of cancer.  She also addressed the fact that testicular cancer is not one of the more common types of cancer recognized after radiation exposure.  Nevertheless, she concludes that the Veteran's testicular cancer is due to his radiation exposure.  That the opinion provider is the Veteran's sister is of no consequence in this case.  She is a trained medical professional, with both MD and PhD qualifications.  She has provided a conclusion, with the underlying reasons for that conclusion, and medical research to support it.  Therefore, the opinion is entitled to probative value. 

The Board assigns no probative value to Dr. C.P's opinion.  His opinion is not supported by any citation to authority or any medical rationale.  Further, there is no evidence that Dr. C.P. reviewed the Veteran's medical records prior to characterizing the Veteran's radiation exposure as "considerable."

In contrast, the Board also attaches probative value to the September 2012 Under Secretary's statement regarding the minimal health effects due to radiation exposure, specifically that the Veteran was exposed to less than 5 rem of radiation during service and according to the study, was not at risk for any health problems secondary to radiation.  This is a conclusion by a medical professional based on scientific research and adequately explained. 

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim for entitlement to service connection for testicular cancer is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for testicular cancer is granted.  

In regard to the remaining claims, service connection for a stomach and thyroid disability, the Board finds that the preponderance of evidence is against the claims.  
Although the Under Secretary opined against a nexus between testicular cancer and the Veteran's radiation exposure, the Board finds that the Health Physics Society's statement, which the Under Secretary relied upon in the opinion, applies to any health issue, including a thyroid disability and a stomach disability.  The conclusion is clear; the Veteran's minimal radiation exposure does not cause any health risks.  

The Board notes that the Veteran has contended that his disabilities are related to his in-service radiation exposure.  The Veteran is competent to state that he was exposed to radiation.  However, the Board finds that the Veteran is not competent to opine as to whether his claimed disabilities are related to such exposure.  There are no other opinions regarding these disabilities to consider.

In sum, there is no competent or credible evidence which establishes that the Veteran's stomach or thyroid disability are related to service, including due to his radiation exposure.  Thus, based on the lack of probative evidence of an association between the Veteran's stomach or thyroid disability and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the benefits sought on appeal are accordingly denied. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

ORDER

Entitlement to service connection for a stomach disability is denied. 

Entitlement to service connection for a testicular cancer is granted. 

Entitlement to service connection for a thyroid disability is denied. 


REMAND

First, on the Veteran's VA Form 21-526, he claimed he suffered from a respiratory condition related to his in-service asbestos exposure.  An undated internal memo from the RO indicates that based on the Veteran's military occupational specialty as a missile technician, he had probable exposure to asbestos.  
December 2008 and August 2009 records from Romaker & Associates indicate that the Veteran was treated for asthma and COPD.  A May 2009 letter from Dr. L.B. indicates that the Veteran complained of progressive dyspnea on exertion that began 10 years prior, but that had gotten worse in the previous 2 years.  Dr. L.B. noted that the Veteran also had a diagnosis of asthma.  A September 2011 letter from Dr. F.Q. indicates that the Veteran was seen for complaints of shortness of breath.  Dr. F.Q. diagnosed the Veteran with COPD.  

The Veteran was afforded a VA examination in June 2012 where the examiner noted the Veteran's 2003 diagnosis of COPD.  He noted the Veteran's history of smoking cigarettes, from 1 to 3 packs per week from 1969 until 1995.  He also noted the Veteran's history of working on a submarine with nuclear weapons and potential in-service asbestos exposure.  He noted that the Veteran had a chest x-ray in September 2011 which revealed hyperinflation and an implantable cardioverter defibrillator (ICD).  The Veteran also has congestive heart failure (CHF) which was responsible for dyspnea.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by service, including asbestos exposure.  He reasoned that the Veteran had a history of smoking 1 to 3 packs of cigarettes per week chronically over a period of 25 years which placed him at an increased risk of developing COPD.  "A history of chronic cigarette smoking is the most common cause of COPD.  While asbestos can cause the pulmonary disease asbestosis (as well as lung malignancy), it is a lung disease that manifests with restrictive (as opposed to obstructive) pulmonary function as well as pleural plaques and pulmonary fibrosis, which haven't been shown in this veteran."  

While this opinion appears sufficient for COPD, the examiner did not address the Veteran's previous history of a diagnosis of asthma and whether or not it was related to his in-service asbestos exposure.  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion regarding the Veteran's asthma diagnosis.  

Also, in a December 2012 treatment note Dr. A.R. noted that the Veteran's CT scan demonstrated subpleural fibrosis, cause uncertain.  She opined, "There is at least a 50% chance or more that [it is] related to the significant radiation exposure [the Veteran] had working with nuclear submarines."  In a June 2013 correspondence, Dr. A.R. also states that the Veteran has diagnoses of COPD and subpleural pulmonary fibrosis.  She opines that the "fibrosis is at least as likely as not due to the significant radiation exposure [the Veteran] experienced while working on nuclear submarine."  No rationale for such a conclusion was provided.

On remand, the examiner should also address whether the Veteran's diagnosis of subpleural pulmonary fibrosis is related to his presumed in-service asbestos exposure or documented radiation exposure.  

Second, the Veteran contends that he suffers from PTSD as a result of his active military service.  Specifically, he states that during service he was trained to detonate nuclear reactors and/or bombs and that he oftentimes he feared the recourse the enemy could take if he was ever instructed to detonate the nuclear devices.  He testified at the Board hearing that he was told that if he ever detonated the device, he "wouldn't go home."

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran has not been afforded a VA examination in regard to his psychiatric disorder claim.  The Board finds that a remand is necessary to afford the Veteran a medical examination which addresses whether the Veteran's psychiatric disorder, including his PTSD, is related to service, including his fear of hostile military or terrorist activity.  

Third, at the June 2015 Board hearing, the Veteran's representative stated that the Veteran's heart disability may be secondarily related to his PTSD.  A July 2013 correspondence from Dr. L.B. also states that the Veteran's cardiac disease is at least as likely as not related to his PTSD and in-service radiation exposure.  However, no rationale was provided for such a conclusion.  Accordingly, the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a heart disability are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for service connection for a heart disability must be remanded pending the development and readjudication of acquired psychiatric disorder, including PTSD appeal.

Fourth, there is evidence that the Veteran receives regular treatment for his PTSD at VA.  The most recent VA treatment records are dated July 2014.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran dating from July 2014 and associate with the electronic claims file.

2.  Then, obtain an addendum opinion from the June 2012 VA examiner (or suitable substitute if that medical professional is not available) regarding the Veteran's respiratory disorder.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review. If the examiner feels another examination is necessary, another examination should be scheduled. The examiner is requested to offer an opinion as the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma was incurred in or related to service, including due to his presumed asbestos exposure.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to December 2008 and August 2009 records from Romaker & Associates which indicate that he was treated for asthma and COPD and a May 2009 letter from Dr. L.B. which indicates that the Veteran complained of progressive dyspnea on exertion that began 10 years prior, but that had gotten worse in the previous 2 years.  Dr. L.B. noted that the Veteran also had a diagnosis of asthma.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's subpleural pulmonary fibrosis was incurred in or related to service, including due to his presumed asbestos exposure or documented radiation exposure.  Please provide a complete explanation for the opinion.

Attention is invited to the December 2012 treatment note by Dr. A.R. noted that the Veteran's CT scan demonstrated subpleural fibrosis, cause uncertain; the June 2013 correspondence from Dr. A.R. also stating that the Veteran has diagnoses of COPD and subpleural pulmonary fibrosis.  

Note that the June 2012 examination report is inadequate because it only addressed the Veteran's COPD.  The Veteran's claim encompasses all diagnosed respiratory disorders.  

3.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  If the criterion for a diagnosis of PTSD is not met, reconcile that determination with the diagnoses of PTSD of record.  See Wyandotte CBOC PTSD treatment records (available in Virtual VA); June 2015 letters from Dr. Medvedeva and S.S, V.A. social worker.

(b)  If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in the region of Holy Loch, Scotland.  The Veteran testified at the June 2015 Board hearing that while serving on a submarine, he was tasked with monitoring and controlling missiles.  He testified that the missiles were designed to kill over 100,000 people.  He also testified that he was informed that if he was ever directed to detonate the missiles, "he would not be going home."  Specifically, the Veteran stated that once the missiles were released, the location of his submarine would be exposed to the enemy and the submarine and everyone on board would be annihilated.  He testified that he feared ever having to be ordered release the missiles.  

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c)  If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

4.  Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's heart disability.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The VA examiner's opinion should specifically address the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability was incurred in or caused by service, to include as due to ionizing radiation, with skin dose (0.039 rem January 1974-March 1974), and gamma and x-rays (0.117 rem January 1973-March 1974).

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disability was caused by his psychiatric disability, including PTSD.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not that the Veteran's heart disability is aggravated (i.e., permanently worsened) beyond the natural progress by his psychiatric disability, including PTSD.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's heart disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the psychiatric disability, including PTSD.  

The examiner's attention is directed to Dr. L.B.'s July 2013 letter where he opined that the Veteran's cardiac disease "relates to his PTSD and service-related radiation exposure.  

A complete explanation must be provided for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure that the information and opinions provided by the examiners satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


